UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-2202


ANDRE J. HOWARD, & Family Members,

                Plaintiffs - Appellants,

          v.

WASHINGTON COUNTY; ABINGDON VIRGINIA,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon. Samuel G. Wilson, District
Judge. (1:12-cv-00035-SGW)


Submitted:   February 26, 2013            Decided:   February 28, 2013


Before MOTZ, WYNN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Andre J. Howard, Appellant Pro Se.          Henry Keuling-Stout,
KEULING-STOUT, PC, Big Stone Gap, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Andre J. Howard, et al., appeal the district court’s

order dismissing their civil complaint for failure to state a

claim.    We   have   reviewed   the       record   and   find   no   reversible

error.   Accordingly, we deny leave to proceed in forma pauperis

and dismiss the appeal for the reasons stated by the district

court.   See Howard v. Washington County, No. 1:12-cv-00035-SGW

(W.D. Va. filed Sept. 19, 2012; entered Sept. 21, 2012).                      We

deny   Howard’s   motion   for   judgment.          We    dispense    with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                       DISMISSED




                                       2